Case: 14-10532      Document: 00512923307         Page: 1    Date Filed: 02/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10532
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 2, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DARREN L. REAGAN, also known as Dr. Darren L. Reagan,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-289-7


Before KING, JOLLY, and PRADO, Circuit Judges.
PER CURIAM: *
       Darren L. Reagan, federal prisoner # 37109-177, appeals the denial of
his motion for a new trial based on newly discovered evidence pursuant to
Federal Rule of Civil Procedure 33; he also appeals the denials of related
motions to expedite proceedings, for appointment of a special prosecutor, for
appointment of counsel, to recuse the trial judge, and for discovery. This court
reviews the district court’s denial of Reagan’s motion for a new trial for an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10532    Document: 00512923307     Page: 2   Date Filed: 02/02/2015


                                 No. 14-10532

abuse of discretion. See United States v. Piazza, 647 F.3d 559, 564 (5th Cir.
2011). “Generally, motions for new trial are disfavored and must be reviewed
with great caution.” Id. at 565. Reagan has not shown that the evidence he
relies upon is noncumulative, material, or would likely result in his acquittal
if introduced at a new trial. See id. Consequently, he fails to show that the
district court abused its discretion by denying his Rule 33 motion. Id. at 564.
As all of Reagan’s remaining motions are contingent upon his litigating his
motion for a new trial, the district court likewise did not err by denying them.
      AFFIRMED.




                                       2